Exhibit 10.3
 
DEBENTURE REGISTRATION RIGHTS AGREEMENT
 
THIS DEBENTURE REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
October17, 2013, by and between iTalk, Inc., a Nevada corporation (the
“Company”), and Dutchess Opportunity Fund, II, LP, a Delaware limited
partnership (the “Holder”).  The Company and the Holder are hereinafter
sometimes collectively referred to as the “Parties” and each a “Party” to this
Agreement.


RECITALS:


WHEREAS, upon the terms and subject to the conditions of that certain
Subscription Agreement, of even date herewith, by and between the Holder and the
Company (the “Subscription Agreement”), the Company has agreed to issue and sell
to the Holder convertible debentures of the Company, which will be convertible
into shares of common stock, $0.001 par value per share (the “Common Stock”), of
the Company; and


WHEREAS, to induce the Holder to execute and deliver (i) the Subscription
Agreement, (ii) this Agreement, (iii) that certain Debenture, of even date
herewith, by and between the Company and the Holder (the “Debenture”), and (vi)
all agreements referenced in the foregoing documents (collectively, the
“Transaction Documents”), the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended (the “Securities Act”) and
the rules and regulations promulgated thereunder, and applicable state
securities laws, with respect to the shares of Common Stock issuable pursuant to
the Transaction Documents.


           NOW, THEREFORE, for and in consideration of the foregoing premises,
the agreements and covenants herein contained, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Holder, intending to be legally bound, hereby agree as follows:




1.             Definitions.  As used in this Agreement, the following terms
shall have the following meanings:


                                a.           “Closing Date” shall mean the date
in the preamble of this Agreement.


b.           “Debentures” shall mean the convertible debenture issued by the
Company to the Holder pursuant to the Debenture.


c.           “Holder” shall mean  Dutchess Opportunity Fund, II, LP.


d.           “Effective Date” shall mean the date the SEC declares the
Registration Statement effective and the Company has filed all necessary
amendments, including the letter to request accelerated effectiveness and the
Prospectus covering the resale of Shares.


e.           “Face Amount” means Three Hundred Thousand U.S. Dollars ($300,000)
to be invested by the Holder.


f.           “Filing Date” shall mean the date the Registration Statement has
been filed with the SEC (as determined by EDGAR) and no stop order of acceptance
has been issued by the SEC.


g.           “Person” means a corporation, a limited liability company, an
association, a partnership, an organization, a business, an individual, a
governmental or political subdivision thereof or a governmental agency.


h.           “Potential Material Event” means any of the following: (i) the
possession by the Company of material information not ripe for disclosure in a
Registration Statement, which shall be evidenced by determinations in good faith
by the Board of Directors of the Company that disclosure of such information in
the Registration Statement would be detrimental to the business and affairs of
the Company, or (ii) any event or activity concerning the Company which would,
based on a good faith determination by the Company's Board of Directors,
adversely affect the Company or its shareholders if it were included in a
Registration Statement or other filing.


 
1

--------------------------------------------------------------------------------

 
i.           “Principal Market” means either The American Stock Exchange, Inc.,
The New York Stock Exchange, Inc., the Nasdaq National Market, The Nasdaq
SmallCap Market or the National Association of Securities Dealer’s, Inc. OTC
electronic bulletin board, whichever is the principal market on which the Common
Stock is listed.


j.           “Register”, “Registered” and “Registration” refer to a registration
effected by preparing and filing with the SEC one or more Registration
Statements in compliance with the Securities Act and pursuant to Rule 415 under
the Securities Act or any successor rule providing for offering securities on a
continuous basis (“Rule 415”), and effectiveness of such Registration
Statement(s).


k.           “Registrable Securities” means the shares of Common Stock issued or
issuable (i) pursuant to the Subscription Agreement and the Transaction
Documents, and (ii) any shares of capital stock issued or issuable with respect
to such shares of Common Stock and Commitment Shares, as a result of any stock
split, stock dividend, recapitalization, exchange or similar event or otherwise,
which have not been (x) included in a Registration Statement that has been
declared effective by the SEC, (y) sold under circumstances meeting all of the
applicable conditions of Rule 144, promulgated under the Securities Act or (z)
saleable without limitation as to time, manner and volume pursuant to Rule
144(k) (or any similar provision then in force) under the Securities Act.


l.           “Registration Statement” means a registration statement of the
Company filed under the Securities Act.
 
m.           “SEC” means the United States Securities and Exchange Commission.


           All capitalized terms used but not defined in this Agreement shall
have the meaning ascribed to them in the Transaction Documents.


For the purposes of determining dates for penalties or filing deadlines, as
outlined in this Agreement, both parties agree that the date given by the SEC
shall constitute the official date.


 
 
2.
Registration.



                                a.           Mandatory Registration.  If a
balance on Debenture is still outstanding on November 30, 2013, then by December
16, 2013, the Company shall prepare and file with the SEC a Registration
Statement or Registration Statements (as is necessary) covering the resale of
all of the Registrable Securities, which Registration Statement(s) shall state
that, in accordance with Rule 415 promulgated under the Securities Act, such
Registration Statement also covers such indeterminate number of additional
shares of Common Stock as may become issuable upon stock splits, stock dividends
or similar transactions.  The Company shall initially register for resale an
amount of shares of Common Stock which would be issuable on the date preceding
the filing of the Registration Statement based on the Conversion Price (as
defined in the Debenture) of the Debenture; or,  an amount equal to the maximum
amount allowed under Rule 415 (a)(1)(i) as interpreted by the SEC.  In the event
the Company cannot register sufficient shares of Common Stock, due to the
remaining number of authorized shares of Common Stock being insufficient, the
Company will use its best efforts to register the maximum number of shares it
can based on the remaining balance of authorized shares and will use its best
efforts to increase the number of its authorized shares as soon as reasonably
practicable.


                                b.           The Company shall use its best
efforts to have the Registration Statement filed with the SEC by December 16,
2013 (“Filing Deadline”).  If the Registration Statement covering the
Registrable Securities required to be filed by the Company pursuant to Section
2(a) hereof is not filed by the Filing Deadline, then the Company shall pay the
Holder the sum of two percent (2%) per month of the Face Amount of the
Debentures outstanding as liquidated damages, and not as a penalty.  In
addition, if the Company fails to file the Registration Statement by the Filing
Deadline, and for each thirty (30) day calendar period the Company fails to file
the Registration Statement, the Conversion Price of the Debentures will decrease
by ten percent (10%) of the original Conversion Price.  By way of illustration
only and not in limitation of the foregoing, in the event that upon December 17,
2013, the Registration Statement has not been filed with the SEC, the Conversion
Price shall be 20%  of the lowest VWAP during the twenty (20) trading days
immediately preceding the Conversion Date (e.g., 10% + 10% = 20%).  The Holder
shall have the right to lower the Conversion Price as described herein, at the
time of each conversion.


Notwithstanding the foregoing, the amounts payable by the Company pursuant to
this Section 2 shall not be payable to the extent any delay in the filing of the
Registration Statement occurs because of an act of, or a failure to act or to
act timely by the Holder or is otherwise attributable to the Holder.


 
2

--------------------------------------------------------------------------------

 
The liquidated damages set forth in this Section 2 shall continue until the
obligation is fulfilled and shall be paid, at the Holder's option in cash or
common stock priced at the Conversion Price, or portion thereof, until the
Registration Statement is filed.  Failure of the Company to make payment within
said three (3) business days shall be considered a breach of this Agreement, and
the Holder may elect to pursue remedies as outlined in this Section 2.


The Company acknowledges that its failure to have the Registration Statement
filed by the Filing Deadline will cause the Holder to suffer irreparable harm,
and, that damages will be difficult to ascertain.  Accordingly, the Parties
agree that it is appropriate to include in this Agreement a provision for
liquidated damages.  The Parties acknowledge and agree that the liquidated
damages provision set forth in this section represents the parties’ good faith
effort to quantify such damages and, as such, agree that the form and amount of
such liquidated damages are reasonable and will not constitute a penalty.  The
payment of liquidated damages shall not relieve the Company from its obligations
to register the Common Stock and deliver the Common Stock pursuant to the terms
of this Agreement, the Subscription Agreement and the Debenture.


                                c.           The Company shall use its best
efforts and take all available steps to have the Registration Statement declared
effective by the SEC within one hundred twenty (120) calendar days after the
Filing Deadline.  If the Registration Statement covering the Registrable
Securities required to be filed by the Company pursuant to Section 2(a) hereof
has not become effective within said 120-day period of time, then the Company
shall pay the Holder the sum of two percent (2%) of the Face Amount as
liquidated damages, and not as a penalty, for each thirty (30) calendar day
period, pro rata, compounded daily, following the one hundred twenty (120)
calendar day period until the Registration Statement becomes effective.  In
addition, if the Company fails to become Effective by the one hundred twenty
(120) day following the Filing Deadline, and for each fifteen (15) day calendar
period the Company fails to become Effective, the Conversion Price of the
Debentures will decrease by ten percent (10%) of the original Conversion Price
(as such term is defined in the Debenture).  By way of illustration only and not
in limitation of the foregoing, in the event that upon the one hundred
twenty-first (121st) day following Closing, the Registration Statement has not
been declared Effective by the SEC, the Conversion Price shall decrease by ten
percent (10%).  The Holder shall have the right to lower the Conversion Price as
described herein, at the time of each conversion.
 
If the Registration Statement covering the Registrable Securities required to be
filed by the Company pursuant to Section 2(a) hereof has become effective, and,
thereafter, the Holder’s right to sell is suspended, for any reason, then the
Company shall pay the Holder the sum of two percent (2%) of the Face Amount plus
interest and penalties due to the Holder for the Registrable Securities pursuant
to the Subscription Agreement for each ten (10) calendar day period, pro rata,
compounded daily, following the suspension, until such suspension ceases.
 
Notwithstanding the foregoing, the amounts payable by the Company pursuant to
this Section 2 shall not be payable to the extent any delay in the effectiveness
of the Registration Statement or any suspension of the effectiveness occurs
because of an act of, or a failure to act or to act timely by the Holder or is
otherwise attributable to the Holder.
 
The damages set forth in this Section 2 shall continue until the obligation is
fulfilled and shall be paid within three (3) business days after each ten (10)
day period, or portion thereof, until the Registration Statement is declared
effective or such suspension is released.  Failure of the Company to make
payment within said three (3) business days shall be considered a default.
 
The Company acknowledges that its failure to have the Registration Statement
become effective within said one hundred and twenty (120) calendar day period or
to permit the suspension of the effectiveness of the Registration Statement,
will cause the Holder to suffer irreparable harm and, that damages will be
difficult to ascertain.  Accordingly, the parties agree that it is appropriate
to include in this Agreement a provision for liquidated damages.  The parties
acknowledge and agree that the liquidated damages provision set forth in this
section represents the parties’ good faith effort to quantify such damages and,
as such, agree that the form and amount of such liquidated damages are
reasonable and will not constitute a penalty.  The payment of liquidated damages
shall not relieve the Company from its obligations to register the Common Stock
and deliver the Common Stock pursuant to the terms of this Agreement, the
Subscription Agreement and the Debenture.


                                d.           The Company agrees to only register
such securities as are necessary to meet its obligations to the Holder and
agrees not to register additional securities without the Holder's prior written
consent to be agreed upon in writing by the Holder before the Filing
Date. Furthermore, the Company agrees that it will not file any other
Registration Statement, including those on Form S-8 or Form S-4, for other
securities, until there is no balance left on the Debenture, unless it has the
prior written approval from the Holder.  Failure to obtain prior written
approval from the Holder will cause the Holder to suffer damages that will be
difficult to ascertain.  Accordingly, the Parties agree that it is appropriate
to include a provision for liquidated damages and the Company agrees to pay the
Holder the sum of two percent (2%) of the Face Amount as liquidated damages and
not as a penalty for each thirty (30) calendar day period, pro rata, compounded
daily, until the unauthorized Registration Statement is withdrawn.


 
3

--------------------------------------------------------------------------------

 
 
 
3.
Related Obligations.



           At such time as the Company is obligated to prepare and file a
Registration Statement with the SEC pursuant to Section 2(a) hereof, the Company
will use its best efforts to effect the registration of the Registrable
Securities in accordance with the intended method of disposition thereof and,
with respect thereto, the Company shall have the following obligations:
 
                                a.           The Company shall use its best
efforts to cause such Registration Statement relating to the Registrable
Securities to become effective within one hundred twenty (120) calendar days
after the Filing Deadline and shall keep such Registration Statement effective
pursuant to Rule 415 under the Securities Act until the date on which (A) the
Holder shall have sold all the Registrable Securities or the shares included
therein otherwise cease to be Registrable Securities, and (B) the Holder has no
right to convert the securities it owns into Common Stock under the Subscription
Agreement or Debenture, respectively (the “Registration Period”), which
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall, as of the date thereof, not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading. The Company shall respond
to any and all SEC comments or correspondence, whether written or oral, direct
or indirect, formal or informal (“Comments”), within seven (7) business days of
receipt by the Company of such Comments.  If the Company fails to respond within
seven (7) business days of receipt of SEC Comments, the Company shall pay to the
Holder an amount equal to two percent (2%) per month, on a pro rata basis,
compounded daily, of the Face Amount as liquidated damages and not as a penalty;
provided that the seven (7) business day period provided herein shall be
extended as may be required by delays caused by Holder's counsel pursuant to
Section 3(g) hereof, and, provided further, that such seven (7) business day
period shall be extended two (2) business days for responses to SEC staff
accounting comments.  The Company shall cause the Registration Statement
relating to the Registrable Securities to become effective no later than two (2)
business days after notice from the SEC that the Registration Statement has been
cleared of all comments. Failure to do so will result in the Face Amount of the
Debentures to be increased, as liquidated damages, by five percent (5%) per
calendar day for each day that the Company does not request acceleration for
effectiveness from the SEC.


                                b.           The Company shall prepare and file
with the SEC such amendments (including post-effective amendments) and
supplements to a Registration Statement and the prospectus used in connection
with such Registration Statement, which prospectus is to be filed pursuant to
Rule 424 under the Securities Act, as may be necessary to keep such Registration
Statement effective during the Registration Period, and, during such period,
comply with the provisions of the Securities Act with respect to the disposition
of all Registrable Securities of the Company covered by such Registration
Statement until such time as all of such Registrable Securities shall have been
disposed of in accordance with the intended methods of disposition by the Holder
as set forth in such Registration Statement.  In the event the number of shares
of Common Stock available under a Registration Statement filed pursuant to this
Agreement is at any time insufficient to cover all of the Registrable
Securities, the Company shall amend such Registration Statement, or file a new
Registration Statement (on the short form available therefor, if applicable), or
both, so as to cover all of the Registrable Securities, in each case, as soon as
practicable, but in any event within thirty (30) calendar days after the
necessity therefor arises (based on the then Purchase Price of the Common Stock
and other relevant factors on which the Company reasonably elects to rely),
assuming the Company has sufficient authorized shares at that time, and if it
does not, within thirty (30) calendar days after such shares are
authorized.  The Company shall use it best efforts to cause such amendment
and/or new Registration Statement to become effective as soon as practicable
following the filing thereof.


Prior to conversion of all the Shares (as defined in the Debenture) if at any
time the conversion of all the Shares outstanding would result in an
insufficient number of authorized shares of Common Stock being available to
cover all the conversions, or in the event that Holder deems that the Shares
authorized will become insufficient, the Company will move to call and hold a
shareholder’s meeting within thirty (30) calendar days for the sole purpose of
authorizing additional shares of Common Stock to facilitate the
conversions.   In such an event the Company shall recommend to all shareholders
and management of the Company to vote their shares in favor of increasing the
authorized number of shares of Common Stock in sufficient number to fully cover
the Holder's conversion rights.  The Company represents and warrants that under
no circumstances will it deny or prevent Holder’s right to convert the Shares as
permitted under the terms of the Subscription Agreement, this Agreement or any
of the other Transaction Documents. The Holder retains the right to request
additional shares upon the determination the company may not be able to
facilitate conversions in the future.


                                c           The Company shall furnish to the
Holder whose Registrable Securities are included in any Registration Statement
and its legal counsel without charge and upon request (i) promptly after the
same is prepared and filed with the SEC at least one copy of such Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference and all exhibits, the
prospectus included in such Registration Statement (including each preliminary
prospectus) and, with regards to such Registration Statement(s), any
correspondence by or on behalf of the Company to the SEC or the staff of the SEC
and any correspondence from the SEC or the staff of the SEC to the Company or
its representatives, (ii) upon the effectiveness of any Registration Statement,
a copy of the prospectus included in such Registration Statement and all
amendments and supplements thereto (or such other number of copies as the Holder
may reasonably request) and (iii) such other documents, including copies of any
preliminary or final prospectus, as the Holder may reasonably request from time
to time in order to facilitate the disposition of the Registrable
Securities.  The Company filing the documents described in this paragraph
through EDGAR shall constitute delivery.
 
 
 
4

--------------------------------------------------------------------------------

 
                                d.           The Company shall use reasonable
efforts to (i) register and qualify the Registrable Securities covered by a
Registration Statement under the applicable securities or “blue sky” laws of
such states of the United States as reasonably specified by the Holder, (ii)
prepare and file in those jurisdictions, such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(d), (y) subject itself to general taxation in any such jurisdiction,
or (z) file a general consent to service of process in any such
jurisdiction.  The Company shall promptly notify the Holder who holds
Registrable Securities of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.


                                e.  The Company shall immediately notify the
Holder in writing of the happening of any event as a result of which the
prospectus included in a Registration Statement, as then in effect, would then
contain an untrue statement of a material fact or omission to state a material
fact, which would otherwise be required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and, as a result, is required to be supplemented or as a
result of which the Registration Statement is required to be amended
(“Registration Default”) and use all diligent efforts to promptly prepare any
necessary supplement to such prospectus or amendment to such Registration
Statement and take any other necessary steps to cure the Registration Default,
(which, if such Registration Statement is on Form S-3, may consist of a document
to be filed by the Company with the SEC pursuant to Section 13(a), 13(c), 14 or
15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
and to be incorporated by reference in the prospectus) to correct such untrue
statement or omission, and deliver one (1) copy of such supplement or amendment
to Holder (or such other number of copies as Holder may reasonably request;
delivery via EDGAR shall constitute delivery). Failure to cure the Registration
Default within five (5) business days shall result in the Company paying
liquidated damages of two percent (2%) of the then outstanding principal amount
of the Debentures then held by the Holder for each thirty (30) calendar day
period or portion thereof, beginning on the date of suspension. The Company
shall also promptly notify Holder in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to Holder by facsimile on
the same day of such effectiveness and by overnight mail), (ii) of any request
by the SEC for amendments or supplements to a Registration Statement or related
prospectus or related information, (iii) of the Company's reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate, (iv) in the event the Registration Statement is no longer
effective or, (v) the Registration Statement is stale for a period of more than
five (5) Trading Days as a result of the Company’s failure to timely file its
financials with the SEC.


The Company acknowledges that its failure to cure the Registration Default
within three (3) business days will cause the Holder irreparable harm, and that
damages will be difficult to ascertain.  Accordingly, the parties agree that it
is appropriate to include in this Agreement a provision for liquidated
damages.  The parties acknowledge and agree that the liquidated damages
provision set forth in this section represents the parties’ good faith effort to
quantify such damages and, as such, agree that the form and amount of such
liquidated damages are reasonable and will not constitute a penalty.


It is the intention of the parties that interest payable under any of the terms
of this Agreement shall not exceed the maximum amount permitted under any
applicable law. If a law, which applies to this Agreement which sets the maximum
interest amount, is finally interpreted so that the interest in connection with
this Agreement exceeds the permitted limits, then: (1) any such interest shall
be reduced by the amount necessary to reduce the interest to the permitted
limit; and (2) any sums already collected (if any) from the Company which exceed
the permitted limits will be refunded to the Company.  The Holder may choose to
make this refund by reducing the amount that the Company owes under this
Agreement or by making a direct payment to the Company.  If a refund reduces the
amount that the Company owes the Holder, the reduction will be treated as a
partial payment.  In the event that any provision of this Agreement is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Agreement will not in any way
be affected or impaired thereby.


                                f.           The Company shall use its best
efforts to prevent the issuance of any stop order or other  suspension of
effectiveness of a Registration Statement, or the suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction
and, if such an order or suspension is issued,  to obtain the withdrawal of such
order or suspension at the earliest possible moment and to notify the Holder of
the issuance of such order and the  resolution thereof.  The Company will
immediately notify the Holder of a proceeding, or threat of proceeding, the
result of which could effect the effectiveness of the registration statement.


                                g.           The Company shall permit the Holder
and its counsel, of the Holder's choosing, to review and comment upon all
Registration Statements, amendments and supplements, at least seven (7) days
prior to filing.  The Company shall not file any Registration Statement with
which Holder or its counsel reasonably objects.


 
5

--------------------------------------------------------------------------------

 
                                h.           At the request of the Holder, the
Company shall cause to be furnished to the Holder, on the date of the
effectiveness of a Registration Statement, an opinion, dated as of such date, of
counsel representing the Company for purposes of such Registration Statement, in
the form of Exhibit D attached to the Subscription Agreement.


                                i.           The Company shall make available
for inspection by (i) the Holder and (ii) one firm of attorneys and one firm of
accountants or other agents retained by the Holder (collectively, the
“Inspectors”) all pertinent financial and other records, and pertinent corporate
documents and properties of the Company (collectively, the “Records”), as shall
be reasonably deemed necessary by each Inspector, and cause the Company's
officers, directors and employees to supply all information which any Inspector
may reasonably request; provided, however, that each Inspector shall hold in
strict confidence and shall not make any disclosure (except to the Holder) or
use of any Record or other information which the Company determines in good
faith to be confidential, and of which determination the Inspectors are so
notified, unless (a) the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in any Registration Statement or is otherwise
required under the Securities Act, (b) the release of such Records is ordered
pursuant to a final, non-appealable subpoena or order from a court or government
body of competent jurisdiction, or (c) the information in such Records has been
made generally available to the public other than by disclosure in violation of
this or any other agreement of which the Inspector has knowledge.  The Holder
agrees that it shall, upon learning that disclosure of such Records is sought in
or by a court or governmental body of competent jurisdiction or through other
means, give prompt notice to the Company and allow the Company, at its expense,
to undertake appropriate action to prevent disclosure of, or to obtain a
protective order for, the Records deemed confidential.


                                j.           The Company shall hold in
confidence and not make any disclosure of information concerning the Holder
unless (i) disclosure of such information is necessary to comply with federal or
state securities laws, (ii) the disclosure of such information is necessary to
avoid or correct a misstatement or omission in any Registration Statement, (iii)
the release of such information is ordered pursuant to a subpoena or other
final, non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement.  The Company agrees that it shall, upon learning that disclosure of
such information concerning a Holder is sought in or by a court or governmental
body of competent jurisdiction or through other means, give prompt written
notice to the Holder and allow the Holder, at the Holder's expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.


                                k.           The Company shall use its best
efforts to secure designation and quotation of all the Registrable Securities
covered by any Registration Statement on the Principal Market.  If, despite the
Company's best efforts, the Company is unsuccessful in satisfying this
obligation, it shall use its best efforts to cause all the Registrable
Securities covered by any Registration Statement to be listed on each other
national securities exchange and automated quotation system, if any, on which
securities of the same class or series issued by the Company are then listed, if
any, if the listing of such Registrable Securities is then permitted under the
rules of such exchange or system.  If, despite the Company's best efforts, the
Company is unsuccessful in satisfying its obligation in this Section, it will
use its best efforts to secure the inclusion for quotation with Pink Sheets,
LLC.  The Company shall pay all fees and expenses in connection with satisfying
its obligation under this Section 3(k).


                                l.           The Company shall cooperate with
the Holder to facilitate the timely preparation and delivery of certificates
(not bearing any restrictive legend) representing the Registrable Securities to
be offered pursuant to a Registration Statement and enable such certificates to
be in such denominations or amounts, as the case may be, as the Holder may
reasonably request and registered in such names of the Persons who shall acquire
such Registrable Securities from the Holder, as the Holder may request.


                                m.           The Company shall provide a
transfer agent for all the Registrable Securities not later than the Effective
Date of the first Registration Statement filed pursuant hereto.


                                n.           If requested by the Holder, the
Company shall (i) as soon as reasonably practical, incorporate in a prospectus
supplement or post-effective amendment such information as Holder reasonably
determines should be included therein relating to the sale and distribution of
Registrable Securities, including, without limitation, information with respect
to the offering of the Registrable Securities to be sold in such offering; (ii)
make all required filings of such prospectus supplement or post-effective
amendment as soon as notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement if reasonably requested by Holder.


                                o.           The Company shall use its best
efforts to cause the Registrable Securities covered by the applicable
Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities.


 
6

--------------------------------------------------------------------------------

 
                                p.           The Company shall make available to
the Holder as soon as reasonably practical, but not later than ninety (90)
calendar days after the close of the period covered thereby, an earnings
statement (in form complying with the provisions of Rule 158 under the
Securities Act) covering a 12-month period beginning not later than the first
day of the Company's fiscal quarter next following the effective date of any
Registration Statement.  Filing via EDGAR shall constitute delivery.


                                q.           The Company shall otherwise use its
best efforts to comply with all applicable rules and regulations of the SEC in
connection with any registration hereunder.


                                r.           Within one (1) business day after
the Registration Statement which includes Registrable Securities is declared
effective by the SEC, the Company shall deliver, and shall cause legal counsel
for the Company to deliver, to the transfer agent for such Registrable
Securities, with copies to the Holder, confirmation that such Registration
Statement has been declared effective by the SEC in the form attached hereto as
Exhibit A.  Failure to do so will result in the Face Amount on the Debentures to
be increased by  two percent (2%) per day, as liquidated damages, and not as a
penalty.


                                s.           After the SEC declares the
Registration Statement cleared of all comments and the Company's acceptance of
the effectiveness of the Registration Statement, the Company shall file a
prospectus covering the resale of the Shares (“Prospectus”) within two (2)
trading days.  In the event the Company does not file the Prospectus within two
(2) trading days of the Effective Date, then the Company shall pay the Holder
the sum of five percent (5%) of the Face Amount due to the Holder for each two
(2) trading day period, pro-rata, compounded daily, following the two (2)
trading day period until the Prospectus is filed.


                                t.           The Company shall take all other
reasonable actions necessary to expedite and facilitate disposition by the
Holder of the Registrable Securities pursuant to a Registration Statement.
 
 
 
4.
Obligations Of The Holder.



                                a.           At least five (5) calendar days
prior to the first anticipated filing date of a Registration Statement, the
Company shall notify the Holder in writing of the information the Company
requires from the Holder.  The Holder covenants and agrees that, in connection
with any resale of Registrable Securities by it pursuant to a Registration
Statement, it shall comply with the “Plan of Distribution” section of the
current prospectus relating to such Registration Statement.
 
b.           The Holder, by the Holder's acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder and in responding to SEC comments in connection therewith.
 
c.           The Holder agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 3(f) hereof or
the first sentence of Section 3(e) hereof, the Holder will immediately
discontinue disposition of Registrable Securities pursuant to any Registration
Statement(s) covering such Registrable Securities until Holder's receipt of the
copies of the supplemented or amended prospectus contemplated by Section 3(f)
hereof or the first sentence of Section 3(e) hereof.


 
 
5.
Expenses Of Registration.



           All expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Section 2 and Section 3 hereof, including, without limitation, all registration,
listing and qualifications fees, printing and accounting fees, and reasonable
fees and disbursements of counsel for the Company shall be paid by, and are the
sole obligation of, the Company.


 
7

--------------------------------------------------------------------------------

 
 
 
6.
Indemnification.



           In the event any Registrable Securities are included in a
Registration Statement under this Agreement:
 
                                a.           To the fullest extent permitted by
law, the Company will, and hereby agrees to, indemnify, hold harmless and defend
the Holder who holds such Registrable Securities, the directors, officers,
partners, employees, agents, representatives of, and each Person, if any, who
controls Holder within the meaning of the Securities Act or the Exchange Act)
(each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, attorneys' fees,
amounts paid in settlement or expenses, joint or several (collectively,
“Claims”), incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which Registrable Securities are
offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which the statements therein were
made, not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement (the matters in the foregoing
clauses (i) through (iii) being, collectively, “Violations”).  Subject to the
restrictions set forth in Section 6(c) hereof with respect to the number of
legal counsel, the Company shall reimburse the Holder and each such controlling
person, promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim.  Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a): (i) shall not apply to a Claim arising out of or
based upon a Violation committed by any Indemnified Person or which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by any Indemnified Person expressly for use in connection with the
preparation of the Registration Statement or any such amendment thereof or
supplement thereto, if such prospectus were timely made available by the Company
pursuant to Section 3(c) hereof; (ii) shall not be available to the extent such
Claim is based on (a) a failure of the Holder to deliver or to cause to be
delivered the prospectus made available by the Company or (b) the Indemnified
Person's use of an incorrect prospectus despite being promptly advised in
advance by the Company in writing not to use such incorrect prospectus; and
(iii) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld.  Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnified Person and shall survive the resale of the Registrable Securities by
the Holder pursuant to the Registration Statement.


                                b.           Promptly after receipt by an
Indemnified Person or Indemnified Party under this Section 6 of notice of the
commencement of any action or proceeding (including any governmental action or
proceeding) involving a Claim, such Indemnified Person or Indemnified Party
shall, if a Claim in respect thereof is to be made against any indemnifying
party under this Section 6, deliver to the indemnifying party a written notice
of the commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be; provided,
however, that an Indemnified Person or Indemnified Party shall have the right to
retain its own counsel with the fees and expenses to be paid by the indemnifying
party, if, in the reasonable opinion of counsel retained by the indemnifying
party, the representation by such counsel of the Indemnified Person or
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding.  The indemnifying party shall pay for only one separate legal
counsel for the Indemnified Persons or the Indemnified Parties, as applicable,
and such counsel shall be selected by the Holder, if the Holder is entitled to
indemnification hereunder, or the Company, if the Company is entitled to
indemnification hereunder, as applicable.  The Indemnified Party or Indemnified
Person shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person which relates to such action or
claim.  The indemnifying party shall keep the Indemnified Party or Indemnified
Person fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto.  No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its written consent, provided, however, that the indemnifying party shall not
unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the consent of the Indemnified Party or Indemnified Person,
consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party or Indemnified Person of a
release from all liability in respect to such Claim.  Following indemnification
as provided for hereunder, the indemnifying party shall be subrogated to all
rights of the Indemnified Party or Indemnified Person with respect to all third
parties, firms or corporations relating to the matter for which indemnification
has been made.  The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action shall not
relieve such indemnifying party of any liability to the Indemnified Person or
Indemnified Party under this Section 6, except to the extent that the
indemnifying party is actually prejudiced in its ability to defend such action.


                                c.           The indemnification required by
this Section 6 shall be made by periodic payments of the amount thereof during
the course of the investigation or defense, as and when bills are received or
Indemnified Damages are incurred.


                                d.           The indemnity agreements contained
herein shall be in addition to (i) any cause of action or similar right of the
Indemnified Party or Indemnified Person against the indemnifying party or
others, and (ii) any liabilities the indemnifying party may be subject to
pursuant to the law.


 
8

--------------------------------------------------------------------------------

 
 
 
7.
Contribution.



           To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 hereof to the fullest extent permitted by law; provided,
however, that: (i) no contribution shall be made under circumstances where the
maker would not have been liable for indemnification under the fault standards
set forth in Section 6 hereof; (ii) no seller of Registrable Securities guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any seller of Registrable
Securities who was not guilty of fraudulent misrepresentation; and (iii)
contribution by any seller of Registrable Securities shall be limited in amount
to the net amount of proceeds received by such seller from the sale of such
Registrable Securities.
 
                      8.           Reports Under The Exchange Act.
 
With a view to making available to the Holders the benefits of Rule 144 under
the Securities Act or any similar rule or regulation of the SEC that may at any
time permit the Investors to sell securities of the Company to the public
without registration (“Rule 144”) the Company agrees to:
 
a.           make and keep public information available, as those terms are
understood and defined in Rule 144;
 
b.           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
so long as the Company remains subject to such requirements and the filing of
such reports and other documents as are required by the applicable provisions of
Rule 144; and


c.           furnish to the Holder so long as the Holder owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration.


 
 
9.
No Assignment Of Registration Rights.



           The registration rights and obligations under this Agreement shall
not be assignable.


 
 
10.
Amendment Of Registration Rights.



           Provisions of this Agreement may be amended and the observance
thereof may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of both the
Company and the Holder of the Registrable Securities. Any amendment or waiver
effected in accordance with this Section 10 shall be binding upon the Holder and
the Company.  No such amendment shall be effective to the extent that it applies
to less than all of the Holders of the Registrable Securities.  No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of this Agreement unless the same
consideration also is offered to all of the parties to this Agreement.


 
9

--------------------------------------------------------------------------------

 
 
 
11.
Miscellaneous.



                                a.           Any notices, consents, waivers or
other communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided a confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same.  The addresses and
facsimile numbers for such communications shall be:


If to the Company:                                      ITalk,  Inc.
2400 W. Cypress Creek Road; #111
Fort Lauderdale, Florida 33309
Telephone: (877) 652-3834
Facsimile:______________


If to the Holder:                                           Dutchess Capital
Management, II, LLC
50 Commonwealth Ave, Suite 2
Boston, MA  02116
Attention: Douglas Leighton
Telephone: (617) 301-4700
Facsimile: (617) 249-0947


           Each party shall provide five (5) business days prior notice to the
other party of any change in address, phone number or facsimile number.


                                b.           Failure of any Party to exercise
any right or remedy under this Agreement or otherwise, or delay by a party in
exercising such right or remedy, shall not operate as a waiver thereof.
 
c.           All disputes arising under this Agreement shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Massachusetts,
without regard to principles of conflict of laws.  The Parties shall submit all
disputes arising under this Agreement to arbitration in Boston, Massachusetts
before a single arbitrator of the American Arbitration Association (the
“AAA”).  The arbitrator shall be selected by application of the rules of the
AAA, or by mutual agreement of the parties, except that such arbitrator shall be
an attorney admitted to practice law in the Commonwealth of Massachusetts.  No
Party shall challenge the jurisdiction or venue provisions as provided in this
Section.  Nothing in this Section shall limit the Holder's right to obtain an
injunction for a breach of this Agreement from a court of law.  Any injunction
obtained shall remain in full force and effect until the arbitrator, as set
forth in section c., fully adjudicates the dispute.


                                d.           This Agreement and the Transaction
Documents constitute the entire set of agreements among the parties hereto with
respect to the subject matter hereof and thereof.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
in the Transaction Documents.


                                e.           This Agreement and the Transaction
Documents supersede all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof and thereof.


                                f.           The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof.


                                g.           This Agreement may be executed in
two or more counterparts, all of which taken together shall constitute one
instrument.  Execution and delivery of this Agreement by exchange of facsimile
copies bearing the facsimile signature of a party shall constitute a valid and
binding execution and delivery of this Agreement by such party.  Such facsimile
copies shall constitute enforceable original documents.


                                h.           Each Party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other Party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


 
10

--------------------------------------------------------------------------------

 
                                i.           All consents and other
determinations to be made by the Holder pursuant to this Agreement shall be
made, unless otherwise specified in this Agreement, by the Holder holding a
majority of the Registrable Securities.


                                j.           The language used in this Agreement
will be deemed to be the language chosen by the Parties to express their mutual
intent and no rules of strict construction will be applied against any party.
 
k.           The Company hereby represent and warrants to the Holder that: (i)
it has voluntarily entered into this Agreement of its own freewill, (ii) it is
not entering into this Agreement under economic duress, (iii) the terms of this
Agreement are reasonable and fair to the Company, and (iv) the Company has had
independent legal counsel of its own choosing review this Agreement, advise the
Company with respect to this Agreement, and represent the Company in connection
with its entering into this Agreement.
 
l.           Notwithstanding anything in this Agreement to the contrary, the
parties hereto hereby acknowledge and agree to the following: (i) the Holder
makes no representations or covenants that it will not engage in trading in the
securities of the Company; (ii) the Company shall, by 8:30 a.m. Boston Time on
the trading day following the date hereof, file a current report on Form 8-K
disclosing the material terms of the transactions contemplated hereby and in the
other Transaction Documents; (iii) the Company has not and shall not provide
material non-public information to the Holder unless prior thereto the Holder
shall have executed a written agreement regarding the confidentiality and use of
such information; and (iv) the Company understands and confirms that the Holder
will be relying on the acknowledgements set forth in clauses (i) through (iii)
above if the Holder effects any transactions in the securities of the Company.


12.           Waiver.


The Holder's delay or failure at any time or times hereafter to require strict
performance by Company of any undertakings, agreements or covenants shall not
waive, affect, or diminish any right of the Holder under this Agreement to
demand strict compliance and performance herewith. Any waiver by the Holder of
any Event of Default shall not waive or affect any other Event of Default,
whether such Event of Default is prior or subsequent thereto and whether of the
same or a different type. None of the undertakings, agreements and covenants of
the Company contained in this Agreement, and no Event of Default, shall be
deemed to have been waived by the Holder, nor may this Agreement be amended,
changed or modified, unless such waiver, amendment, change or modification is
evidenced by an instrument in writing specifying such waiver, amendment, change
or modification and signed by the Holder.


13.           Payment Of Liquidated Damages.


Any liquidated damages or other fees incurred herein by the Company for failure
to act in a timely manner shall be charged to the Face Amount of the Debenture
(as defined in the Debenture), unless specifically noted otherwise.  The Holder
reserves the rights to take payment of such amounts in cash or in Common Stock
priced at the Conversion Price (as defined in the Debenture).




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
11

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Debenture Registration
Rights Agreement to be duly executed on the day and year first above written.



 
ITALK, INC.
         
 
By:
        Name: David Levy      
Title: Chief Executive Officer
            DUTCHESS OPPORTUNITY FUND, II, LP.            
By:
        Name: Douglas H. Leighton      
Title: Director
 


 
 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT


                                                                                                Date:
__________


[TRANSFER AGENT]


 
 
Re:
ITalk, Inc..



Ladies and Gentlemen:


           We are counsel to ITalk, Inc., a Nevada corporation (the “Company”),
and have represented the Company in connection with that certain Subscription
Agreement (the "Subscription  Agreement") entered into by and among the Company
and Dutchess Opportunity Fund, II, LP, a Cayman Islands exempted company (the
“Holder”) pursuant to which the Company has agreed to issue to the Holder shares
of the Company's common stock, $0.001 par value per share (the “Common Stock”)
on the terms and conditions set forth in the Subscription Agreement.  Pursuant
to the Subscription Agreement, the Company also has entered into a Registration
Rights Agreement with the Holder (the “Registration Rights Agreement”) pursuant
to which the Company agreed, among other things, to register the Registrable
Securities (as defined in the Registration Rights Agreement), including the
shares of Common Stock issued or issuable under the Subscription Agreement under
the Securities Act of 1933, as amended (the “Securities Act”).  In connection
with the Company's obligations under the Registration Rights Agreement, on
____________ ___, 200__, the Company filed a Registration Statement on Form
________ (File No. 333-________) (the “Registration Statement”) with the United
States Securities and Exchange Commission (the “SEC”) relating to the
Registrable Securities which names the Holder as a selling shareholder
thereunder.


           In connection with the foregoing, we advise you that the Registration
Statement has become effective under the Securities Act at [enter the time of
effectiveness] on [enter the date of effectiveness] and to the best of our
knowledge, after telephonic inquiry of a member of the SEC’s staff, no stop
order suspending its effectiveness has been issued and no proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the Securities Act pursuant to the
Registration Statement.
 

  Very truly yours,       [Company Counsel]      
By:____________________
   

 





cc:
Dutchess Opportunity Fund, II, LP

 
 
13

--------------------------------------------------------------------------------